Citation Nr: 0118218	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98-11 072	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 100 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.  Ferrandino, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to July 1970.

2.	On August 3, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification for 
the appellant that a withdrawal of this appeal is requested.  
It was noted that the award sought for the service connected 
disability had been granted.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  In this appeal 
both parties signed the substantive appeal, and the 
representative, on behalf of the appellant withdrew the 
appeal.  As the appeal has been withdrawn there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

It is noted that the appellant reopened a claim for an 
increased rating in February 1998, and that during the course 
of the appeal a 100 percent rating was granted from that 
time.  The appeal was subsequently withdrawn, as it was 
indicated that the benefits sought had been awarded.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



